                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:15-CV-00356-GCM
 UNITED STATES OF AMERICA,

                Plaintiff,

    v.

 SYLVIA J FORD,

                Defendant,

 and

 COUNTY OF GASTON

                Garnishee.


   DISMISSAL OF APPLICATION FOR WRIT OF CONTINUING GARNISHMENT

         Upon the United States’ Motion for Dismissal of Application for Writ of Continuing

Garnishment (ECF Doc. 17), for the reasons stated therein, and for good cause shown, it is

ORDERED that the Application for Writ of Continuing Garnishment filed on January 17, 2020

(Doc. No. 13) in this case against the Defendant is DISMISSED.

         SO ORDERED.




                                        Signed: November 25, 2020




          Case 3:15-cv-00356-GCM Document 18 Filed 11/25/20 Page 1 of 1
